Citation Nr: 0202008	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  98-12 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

The propriety of the reduction of the rating for the service-
connected chronic brain syndrome from 100 percent to 70 
percent, effective from November 1, 1971.



REPRESENTATION

Appellant represented by:	Paul G. Labbe



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).
 

FINDING OF FACT

The August 1971 rating decision reducing the rating of the 
veteran's service-connected organic brain syndrome, was not 
based on a comprehensive review of the record or a full or 
complete medical examination showing that it underwent a 
material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
organic brain syndrome from 100 percent to 70 percent 
effective from November 1, 1971 was not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.343, 3.344 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for bilateral flat feet, that no further 
assistance in developing the facts pertinent to that issue is 
required. 

By rating action in April 1969, service connection for 
chronic brain syndrome, associated with encephalitis, with 
psychotic reaction, in remission was granted on the basis of 
the service medical records which showed that the veteran was 
hospitalized in June 1968 for acute encephalitis and that at 
the time of discharge from active duty the diagnosis was 
chronic brain syndrome associated with encephalitis with 
psychotic reaction, in remission.  It was noted that although 
the disability was considered in remission, it was felt that 
the veteran should not go back to work for at least six 
months.  A 100 percent rating was assigned from February 4, 
1969.  It was indicated that another examination would be 
conducted in October 1969.  

A December 1969 VA hospital summary shows that the veteran 
was admitted for episodes of shaking when he went to bed 
before he slept.  He reported that he shook all over but did 
not lose consciousness.  It was noted that he was treated 
with Librium and that he had reached maximum hospital 
benefits and did not have any of those shaking episodes while 
in the hospital.  The diagnosis was essential hypertension 
and encephalitis was noted as a major diagnosis, but not 
treated.

On VA examination in April 1970, the veteran reported spells 
manifested by quivering of the muscles and deep breathing 
when attempting to sleep.  He also reported frequent 
headaches.  It was noted that he was not currently regularly 
receiving medications.  The diagnosis was encephalitis (by 
history) with residual attacks, primarily nocturnal of 
"convulsive or convulsive variant disorder".

A July 1970 confirmed rating decision noted the April 1970 VA 
examination and that although improvement was shown, the 
rating continued under VAR 1344 with reexamination in one 
year.

On VA examination in May 1971, the veteran reported spells 
that occurred only when he was drowsy and going to sleep.  He 
indicated that they began by some irregularity of his 
breathing followed by shaking of his entire body.  He 
reported that during such an episode he was conscious and 
aware of his surroundings but he could not move his limbs or 
open his eyes.  He reported that he felt as though he was 
dying.  He indicated that if he was touched or shaken, he 
would come out of the episode and afterwards he felt 
completely normal.  He indicated that he had no difficulty 
with his memory.  The impression was post encephalitis and 
cerebral dysfunction (seizures) due to encephalitis.  The 
examiner commented that the veteran's seizures seemed to 
occur only when he was drowsing to sleepiness and had never 
occurred at any other time.  It was noted that he was quite 
robust and it seemed to the examiner that he should be 
encouraged to seek employment.  It was stated that as long as 
the spells continued only in the evenings, the examiner could 
see no reason why the veteran should not attempt to work 
providing an employer would take him with that history.  It 
was noted that it should be kept in mind that patients with 
any sort of epileptic phenomenon have considerable difficulty 
convincing employers that they are safe risks.  

By rating action in August 1971, the RO reduced the rating 
for the service-connected chronic brain syndrome from 100 
percent to 70 percent, effective from November 1, 1971 on the 
basis that improvement was shown by the findings on the May 
1971 VA examination. 

In October 1971, the veteran submitted a claim for an 
increased rating for the service-connected disability and 
asserted that the reduction in rating was in error.  Attached 
was a private doctor's statement.  By rating action in 
November 1971, the RO continued the 70 percent rating and 
denied a total disability rating based on individual 
unemployability noting that that findings shown on the May 
1971 VA examination were not of sufficient severity to 
preclude employment.

In November 1971, the veteran submitted a notice of 
disagreement with the November 1971 rating action.  In 
January 1971 the RO issued a statement of the case with 
regard to the issues of an increased rating for the service-
connected organic brain syndrome or a total evaluation based 
on individual unemployability.

In an October 1973 rating action, the RO noted that the 
veteran had failed to report for a VA examination and 
observation and that his disability compensation benefits 
should be terminated for the failure to cooperate.  By letter 
dated in November 1973, the veteran was notified that his 
compensation benefits payments were terminated.  

By rating action in October 1975, the RO amended the ratings 
of August 1971 and October 1973 on the basis of findings 
shown on a VA examination conducted in September 1975.  
Service connection was established for nocturnal seizures, 
post encephalitis, as being proximately due to the service 
connected organic brain syndrome.  A 30 percent rating was 
assigned from July 25, 1975.  The RO indicated that the 
rating for moderate organic brain syndrome, encephalitis, 
former psychotic reaction (formerly chronic brain syndrome 
associated with encephalitis with psychotic reaction, in 
remission) remained 70 percent effective from November 1, 
1971 and that the evidence was insufficient to evaluate the 
disability from November 1, 1973 to July 24, 1975.  A 10 
percent rating was assigned from July 25, 1975.

By rating action in November 1975, the rating for the 
service-connected nocturnal seizures was increased to 40 
percent, effective on September 9, 1975 on the basis of 
revision of the schedule for rating disabilities.  

By rating action in September 1995, the RO determined that 
the August 1971 rating action was in error by failing to 
grant service connection for a seizure disorder secondary to 
encephalitis, noting that the May 1971 VA examination report 
noted a diagnosis of nocturnal seizures.  A 30 percent rating 
for seizures was assigned effective from May 13, 1971, with 
the remaining rating assigned being unchanged. 

By rating action in May 1997, 100 percent ratings were 
assigned for both the service-connected chronic brain 
syndrome and seizure disorder, each effective from October 4, 
1996.  

The veteran asserts that the RO improperly reduced the rating 
for the service-connected organic brain syndrome from 100 
percent to 70 percent, effective from November 1, 1971, by 
the August 1971 rating action.  The veteran seeks restoration 
of the 100 percent rating from November 1, 1971.

At the time of the August 1971 rating action, 38 C.F.R. 
§ 3.343 pertaining to continuance of total disability ratings 
provided as follows:

Total disability ratings, when warranted 
by the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or 
individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).  

38 C.F.R. § 3.344(a) (1971), pertaining to stabilization of 
disability evaluations, provided as follows:

Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Veterans Administration 
regulations governing disability 
compensation and pension. . . . Ratings 
on account of disease subject to 
temporary or episodic improvement, e.g., 
. . . epilepsy . . . will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.


After a full review of the record, the Board concludes that 
the RO improperly reduced the rating for the service-
connected organic brain syndrome from 100 percent to 70 
percent, effective from November 1, 1971.  At the time of the 
reduction from 100 percent to 70 percent, the recent evidence 
of record included the reports of April 1970 and May 1971 VA 
examinations.  The April 1970 examination report shows that 
the veteran was experiencing nocturnal convulsions which were 
attributed to the encephalitis suffered during service.  The 
July 1970 rating action confirmed the 100 percent rating and 
indicated that improvement was shown and that reexamination 
would be conducted in one year.  The next examination was 
conducted in May 1971 and showed that the veteran continued 
to experience seizures due to encephalitis.  There was no 
evidence that he was able to work or was actually working at 
that time.  While the examiner noted that since the seizures 
reportedly happened only in the evening and that the veteran 
should be encouraged to seek employment, it was acknowledged 
that epileptics had considerable difficulty finding 
employment.  The Board points out that VA regulations require 
that it be demonstrated that there is material improvement 
prior to reducing the veteran's evaluation.  The reduction in 
the rating was based solely on the findings shown on the May 
1971 VA examination report, which reflected that the veteran 
continued to report daily seizures.  The evidence shows that 
the veteran suffered a seizure in June 1968, prior to 
hospitalization during service from treatment of 
encephalitis.  Symptoms similar to those shown on the May 
1971 examination report were noted on the December 1969 VA 
hospital summary and the April 1970 VA examination report. 

With consideration that there is no evidence indicating that 
the veteran had obtained employment at the time of the May 
1971 examination or that the April 1970 and May 1971 VA 
examinations were reflective of sustained material 
improvement in his organic brain syndrome under the ordinary 
conditions of life, such as while working or actively seeking 
work, and competent medical evidence indicating that the 
veteran continued to suffer from seizures due to organic 
brain syndrome as he had been prior to the grant of the 100 
percent evaluation, there is not a preponderance of the 
evidence that indicates that there was actual material 
sustained improvement in the veteran's service-connected 
organic brain syndrome prior to the August 1971 reduction.  
See 38 C.F.R. §§ 3.343, 3.344 (1971).  Therefore, the Board 
concludes that the RO improperly reduced the 100 percent 
evaluation to 70 percent effective from November 1, 1971 and 
restoration of the 100 percent rating effective on November 
1, 1971 is warranted.

ORDER

Restoration of the 100 percent rating for organic brain 
syndrome is granted, effective from November 1, 1971.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

